Citation Nr: 0919769	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis, to 
include as secondary to medications taken for other service-
connected conditions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1982 to October 
2002, when he retired with more than 20 years of service, as 
well as a brief additional period of service classified as 
inactive. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  When 
this claim was originally before the Board in February 2008, 
it was remanded for further development. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
ulcerative colitis was not present in service and is not 
related to service or to treatment for any of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.159 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service treatment records, VA clinical records, and private 
treatment records.  The Veteran has been afforded VA 
examination.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
ulcerative colitis was incurred during or caused by military 
service.  In the alternative, the Veteran contends that this 
condition was caused by treatment for his other service-
connected disabilities, including the use of aspirin and 
medication to control his hypertension.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be awarded for 
a "chronic" condition when a disease defined by statute or 
regulation as a chronic disease manifests itself and is 
identified as such in service, or within the prescribed 
presumption period under 38 C.F.R. § 3.307.  38 U.S.C.A. 
§§ 1101, 1112.  However, ulcerative colitis is not a disorder 
which has been defined as a chronic disease by statute or by 
regulation, and no presumption of service connection is 
applicable to this claim.  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  


Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding 
in Allen, which relates to secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 38 C.F.R. 
§ 3.310(b) (2008).  The amendment essentially requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran was first diagnosed with ulcerative colitis in 
October 2003, approximately one year following his October 
2002 separation from service.  Two of the Veteran's private 
doctors, RGB, MD, and LFJ, MD, have reported that this 
condition began in July or August 2003.  In January 2004, one 
of the Veteran's private physicians, JWF, MD, opined that the 
Veteran had "probably" had colitis for some time, even 
though it had not been diagnosed until five months prior.  
Dr. F. noted the Veteran's belief that this was because he 
was colorblind and could not tell that there was blood in his 
stool.  

Significantly, however, while Dr. F. stated that the Veteran 
had ulcerative colitis for some period of time prior to 
diagnosis of the disorder in October 2003, Dr. F. did not 
provide an opinion as to how long the disorder was present 
prior to the Veteran's report of symptoms in July 2003.  
Thus, Dr. F.'s opinion does not indicate that this condition 
began during the Veteran's active service or was otherwise 
causally related to his service.

In August 2007, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that the Veteran's ulcerative colitis had 
its onset during service or was related to the treatment for 
any of his service-connected disabilities.  

In compliance with the Board's remand instructions, in 
December 2008, the RO provided the Veteran with a VA medical 
examination.  At the outset of the opinion, the examiner 
indicated that he had extensively reviewed the Veteran's 
claims folder.  The examiner noted that the Veteran reported 
manifestations that were diagnosed as ulcerative colitis in 
July 2003.  The symptoms worsened in October 2003, leading to 
his hospital admission from October 2003 to November 2003.  
After discussing the Veteran's pertinent history, the 
findings of his physical examination, and the results of 
diagnostic studies, the examiner assigned a diagnosis of 
ulcerative colitis, well controlled on medical therapy.  The 
examiner also provided the opinion that the Veteran's 
ulcerative colitis was not caused by or related to military 
service because there was no evidence indicating that this 
condition began prior to July 2003, after separation from 
service.  

The examiner also went on to provide the opinion that the 
preponderance of the evidence did not support the contention 
that the Veteran's anti-hypertensive or anti-inflammatory 
medication caused his ulcerative colitis.  While the examiner 
acknowledged that anti-inflammatory medications have been 
shown to increase the risk of flare-ups of a disease, the 
preponderance of the medical evidence did not indicate that 
anti-inflammatory medications could cause worsening beyond 
the natural progression of a disease.  Accordingly, the 
examiner concluded that the Veteran's ulcerative colitis was 
not caused, or worsened beyond the natural progression, by 
the Veteran's medications for his service-connected 
disabilities.  

Finally, the examiner noted that ulcerative colitis was more 
common in certain ethnic groups, had familial tendencies, and 
had possible infectious triggers.  However, he opined, 
ulcerative colitis is a primary condition with unknown 
etiology.  As such, the examiner concluded that the 
preponderance of the evidence did not support the contention 
that ulcerative colitis was caused by another condition, such 
as the Veteran's service-connected disabilities.  

The Board acknowledges Dr. F.'s opinion that the Veteran had 
probably had colitis for "some" period of time prior to the 
diagnosis of the disorder following the July 2003 report of 
symptoms.  Dr. F. provides on opinion that there was a 
probable onset of ulcerative colitis prior to July 2003.  
This aspect of the opinion is favorable to the Veteran's 
claim.  However, Dr. F. did not provide an opinion as to the 
approximate time frame of the actual onset of ulcerative 
colitis.  In the absence of opinion as to probable time frame 
for actual onset of ulcerative colitis prior to the Veteran's 
report of symptoms in July 2003, Dr. F.'s opinion may be 
interpreted as suggesting that it is possible that the 
ulcerative colitis may have begun as early as during the 
Veteran's active service.  

Assuming that the Veteran's ulcerative colitis began prior to 
July 2003, there is no competent medical of evidence of 
record indicating that this condition began during service or 
is otherwise causally related to service.  In the absence of 
medical identification by Dr. F. of a probable date of onset 
of the disorder, Dr. F.'s opinion does not establish that it 
is at least as likely as not that the Veteran's ulcerative 
colitis had its onset during the Veteran's active service.  
As such, Dr. F.'s statement is not persuasive medical 
evidence that the Veteran's ulcerative colitis was manifested 
during the Veteran's service, was chronic and continuous 
following the Veteran's service, or is related to an event or 
injury during service.  

The Board also finds it significant that the report of pre-
separation VA examination in July 2002 includes no notation 
that the Veteran reported symptoms similar to those reported 
in July 2003 which led to the diagnosis thereafter of 
ulcerative colitis.  The Veteran also did not describe such 
symptoms in a statement he submitted to VA about his claims 
in May 2003.  

The December 2008 VA medical opinion that the Veteran's 
ulcerative colitis was not manifested during the Veteran's 
active service was based on an extensive review of the entire 
claims file and supported by a well-reasoned rationale.  The 
December 2008 opinion appears definitive.  This opinion is 
more probative than Dr. F.'s speculative statement that 
ulcerative colitis began "sometime" before July 2003.  The 
assessment of the December 2008 VA physician is the most 
probative competent medical evidence addressing whether the 
Veteran's ulcerative colitis is related to the Veteran's 
service or to his service-connected disabilities.  The 
December 2008 opinion is unfavorable to the Veteran's claim.  

The Board does not question the sincerity of the Veteran's 
belief that his ulcerative colitis is related to service.  In 
particular, the Board notes that the Veteran served for 20 
years, and it is certainly logical to believe that a medical 
disorder which appears less than one year after such lengthy 
service must be related to that service.  However, the 
Veteran's lay belief is not competent to establish the 
medical etiology or date of onset of ulcerative colitis, 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Because the Veteran is not professionally qualified to 
suggest a possible medical etiology, or to provide medical 
opinion as to onset of a disorder prior to observable 
symptoms, the Board finds that the Veteran's lay belief is 
not competent evidence, and does not place the competent 
evidence as to possible service etiology or onset in 
equipoise.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for ulcerative colitis.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107.  Accordingly, 
the Veteran's claim for service connection for this 
disability is denied.  




ORDER

Service connection for ulcerative colitis is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


